Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 8-10, filed 2022.07.14, with respect to the rejection of claims 5, 7-14, 16 and 18-20 have been fully considered and are persuasive.  The rejection of claims 5, 7-14, 16 and 18-20 has been withdrawn. 
The amendment cancels claims 4-6 and 10-11 and 1-3, 7-9, 12-20 remain.
The drawing objection is withdrawn.

Drawings
The amended drawings received on 2022.07.14 are acceptable.

Allowable Subject Matter
Claims 1-3, 7-9, 12-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-3, 7-9, 12-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 8,109,089 B2 to GILCH et al. EP 3 043 051 to BIZUB (cited by applicant). As to claim 1, GILCH discloses (figures) turbocharger (fig. 2) for receiving exhaust gas from an internal combustion engine of a vehicle (this is not a positive recitation of the “an internal combustion engine of a vehicle”. A claim is only limited by positively recited elements. MPEP 2115. This is interpreted as a statement of intended use, see MPEP 2114) and for delivering compressed air to the internal combustion engine (this is interpreted as a statement of intended use, see MPEP 2114), said turbocharger comprising (referring to figure 1):  a turbine housing (turbine 2) defining a turbine housing interior (shown but not numbered in fig. 1);  a turbine wheel (turbine wheel 4) disposed within said turbine housing interior (fig. 1) for receiving the exhaust gas from the internal combustion engine (operation is described at col. 4, lines 28-43);  a turbocharger shaft (5) coupled to and rotatable by said turbine wheel (operation is described at col. 4, lines 28-43); a compressor housing (compressor 3) defining a compressor housing interior (shown but not numbered in fig. 1);  a compressor wheel (compressor wheel 9) disposed within said compressor housing interior (fig. 1) and coupled to said turbocharger shaft (5), with said compressor wheel being rotatable by said turbocharger shaft for delivering compressed air to the internal combustion engine (operation is described at col. 4, lines 28-43); a bearing housing (shown but not numbered in fig. 1) coupled to and disposed between said turbine housing (2) and said compressor housing (3), with said bearing housing defining a bearing housing interior (shown but not numbered in the figures), and with said turbocharger shaft disposed within said bearing housing interior (fig. 1); and an electronic actuator assembly (waste gate actuator 14 in fig. 3-8) comprising, an actuator housing (actuator housing 18 in fig. 7) coupled to at least one of said turbine housing, said compressor housing, and said bearing housing (fig. 3), and a sensor (15) coupled to the actuator housing (fig.7) to determine rotational speed of said turbocharger shaft (sensor is used to sense rotational speed, col. 6, lines 5-16)  but does not explicitly disclose the following which is taught by BIZUB:  the sensor (sensor 23 in fig. 1; [0019]) is an accelerometer (sensor is an acceleration sensor [0019]) coupled to said actuator housing (fig. 1 shows 23 coupled to housing of turbocharger); and wherein said accelerometer (sensor 23) is adapted to detect vibration  ([0019]) of at least one of said turbine housing, said compressor housing, said bearing housing, and said actuator housing (sensor 23 is coupled to turbocharger per [0022]) thereby obtaining acceleration data of at least one of said turbine housing, said compressor housing, said bearing housing ([0019]) to determine rotational speed of said turbocharger shaft (step 110 in fig. 5).
The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        7/29/2022